January 4, 2008 Mark A. WojciechowskiVIA EDGAR AND VIA FAX AT Staff Accountant(202) 772-9369 United States Securities and Exchange Commission Division of Corporation Finance Telephone: (202) 551-3759 Fax: (202) 772-9369 Re:New Century Energy Corp. Form 10-KSB for the Fiscal Year Ended December 31, 2006 Filed April 12, 2007 File No. 0-32629 Dear Mr. Wojciechowski, New Century Energy Corp. has been delayed in responding to your comment letter dated December 21, 2007, due to the holidays.As such, we respectively request that we be given an extension to respond to your comment letter until January 15, 2008, to allow for us, our legal counsel, and our auditors to have sufficient time to review and respond to your comments. Please direct any comments or questions to our counsel, The Loev Law Firm, PC, at (713) 524-4110. Sincerely, New Century Energy Corp. /s/ Edward R. DeStefano Edward R. DeStefano President
